Citation Nr: 0913257	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  08-01 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a decision that the appellant's character of discharge is a 
bar to benefits from the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant had honorable service from July 1965 to 
September 1966, when he received a conditional discharge to 
re-enlist.  He immediately re-enlisted in September 1966 and 
remained on active duty until July 1968, when he was 
discharged by reason of unsuitability.  The commanding 
officer directed that the appellant be issued an undesirable 
discharge certificate and that the final separation forms 
cite the regulation pertaining to misconduct - convicted by a 
civil court during current term of active military service.  
The report of transfer or discharge, DD Form 214, describes 
his character of service as under conditions other than 
honorable.  The Appellant served in Vietnam and his 
decorations include the Parachute Badge and Aircrewman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  

The reopened issue of whether the character of the 
appellant's discharge is a bar to VA benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In October 1969, an RO issued an administrative decision 
on the character of the Appellant's discharge to the effect 
that his discharge from the period of service from July 31, 
1965 to July 23, 1968 was under conditions deemed to be 
dishonorable.  The Appellant was notified, but did not 
initiate a timely appeal.  

2.  There was no competent medical evidence in the record at 
the time of the October 1969 RO decision and the decision 
does not reflect the consideration of any medical evidence.  

3.  Since the October 1969 RO decision, the Appellant has 
submitted competent medical evidence raising the possibility 
that mental disease may have contributed to the offense that 
led to his discharge from service.  


CONCLUSIONS OF LAW

1.  The October 1969 RO decision on the character of the 
Appellant's discharge is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).  

2.  Evidence received since the RO's 1969 decision is new and 
material and the Appellant's claim as to the character of his 
discharge is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting reopening of the claim.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  On remand of the reopened claim, the RO 
will have an opportunity to insure VCAA compliance.  

In October 1969, an RO issued an administrative decision on 
the character of the Appellant's discharge to the effect that 
his discharge from the period of service from July 31, 1965 
to July 23, 1968 was under conditions deemed to be 
dishonorable.  The Appellant was notified and did not file a 
timely notice of disagreement.  

Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

For claims to reopen filed after August 29, 2001, as this 
claim was:  A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

To determine whether new and material evidence has been 
received, VA looks at the evidence of record at the time of 
the original decision and the current evidence, in light of 
law and regulations and what evidence is needed to 
substantiate the claim.  

At the time to the 1969 decision, some disciplinary service 
personnel records had been obtained and associated with the 
claims folder.  They showed that the Appellant had had 
several non-judicial punishments.  Then, in January 1968, 
while on active duty, he committed an armed robbery.  The 
store owner shot him in the back with a shotgun.  Police 
found him, the stolen cash, and a pistol not far from the 
scene of the robbery.  He was hospitalized and treated for 
his wounds.  A civilian judge found him guilty of armed 
robbery and remanded him to the custody of the Department of 
Corrections for 8 years.  The service department subsequently 
discharged the Appellant by reason of unsuitability.  It was 
ordered that he be given an undesirable discharge certificate 
and that his final separation forms and orders would cite 
"Misconduct - Convicted by a civil court during current term 
of active military service."  

In October 1969, an RO noted that the Appellant was not 
eligible for complete separation when discharged to re-enlist 
in September 1966 and that he was discharged in July 1968 
because of conviction by a civil court for the felony of 
armed robbery.  A brief discussion noted that a discharge 
because of conviction of a felony is considered to have been 
issued under dishonorable conditions and VA benefits were not 
payable.  VA Regulation 1012(D)(3) [recodified at 38 C.F.R. 
§ 3.12(d)(3) (2008)].  It was concluded that the Appellant's 
discharge from the period of service from July 31, 1965 to 
July 23, 1968 was under conditions deemed to be dishonorable.  

As discussed above, the Appellant did not appeal that 
decision, so it is final and the matter can only be reopened 
if VA receives new and material evidence.  The regulation, 
38 C.F.R. § 3.12, lists two way that the character of 
discharge could be changed.  First, the service department 
could change the character of the Appellant's discharge.  See 
subsections (e) through (h).  There is no evidence that it 
has done so.  Second, it could be determined that the 
Appellant was insane at the time he committed the offense 
causing his discharge.  See subsection (b).  That is where 
the new evidence comes in.  

Insanity for VA purposes is defined by regulation:  

Determinations of insanity.

        (a) Definition of insanity.  An insane person is one 
who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.   
        (b) Insanity causing discharge.  When a rating agency is 
concerned with determining whether a appellant was insane at 
the time he committed an offense leading to his court-
martial, discharge or resignation (38 U.S.C. 5303(b)), it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
paragraph (a) of this section.  
	38 C.F.R. § 3.354 (2008).  

In this case, at the time of the October 1969 RO decision, 
there was no evidence as to the Appellant's mental state and 
his service treatment records had not been obtained.  In his 
attempts to reopen his claim, the Appellant has submitted 
reports from a private psychologist and VA clinical records 
to the effect that he has PTSD.  The private psychologist 
asserts that PTSD from the Appellant's combat service caused 
self-destructive behavior, substance abuse, and aggressive 
behavior.  The psychologist has not used the words insane or 
insanity, but those specific words are not required.  She is 
essentially arguing that because of his mental disease, PTSD, 
the Appellant's behavior in 1968 met the definition of 
insanity.  That is, due to PTSD, he exhibited a more or less 
prolonged deviation from his normal method of behavior; 
interfered with the peace of society; and so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belonged as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resided.  

Since there was no medical evidence in the record, in 1969, 
when it was decided that the Appellant's character of 
discharge was dishonorable and there is now competent medical 
evidence to the effect that the Appellant may have met the 
regulatory definition of insanity at the time of the offense, 
the claim must be reopened.  


ORDER

New and material evidence has been received, the petition to 
reopen the decision on the character of the appellants 
discharge is granted.  



REMAND

As discussed above, the claim can be allowed if it is shown 
that the Appellant was insane, as defined by the regulation, 
at the time of the offense that resulted in his discharge.  
The appropriate evidence should be developed.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the Appellant should be 
told what evidence is needed to 
substantiate that he was insane, within 
the meaning of the regulations 38 C.F.R. 
§§ 3.12, 3.354, at the time of the armed 
robbery that led to his civil conviction 
and discharge from service.  

2.  The service treatment records should 
be obtained and associated with the 
claims folder.  

3.  A copy of the Appellant's Enlisted 
Qualification Record, DA Form 20, should 
be obtained and associated with the 
claims folder.  

4.  Social Security Administration 
medical records should be obtained and 
associated with the claims folder.  

5.  After obtaining the necessary 
releases, the AOJ should obtain the 
following medical records for the 
Appellant:

a.  A copy of the mental study ordered by 
the civilian judge who found the 
Appellant guilty of armed robbery.  

b.  Any medical records from the 
Baltimore County Jail, Towson, Maryland.  

c.  Any medical records from the Maryland 
Department of Corrections.  

6.  After the above development has been 
completed or it has been determined that 
records are not available, the Appellant 
should be scheduled for a mental 
examination.  The claims folder and all 
medical records obtained should be made 
available to the examiner in conjunction 
with the examination.  Any additional 
tests or studies, including psychological 
testing, that may be needed to respond to 
the following inquiries should be done.  
The examiner should provide a complete 
explanation for his responses to the 
following:  

a.  What are the Appellant's current 
correct psychiatric diagnoses?  

b.  What, at least as likely as not, were 
his psychiatric diagnoses when he 
committed an armed robbery in January 
1968?  

c.  Is it at least as likely as not that, 
at the time he committed an armed robbery 
in January 1968, the Appellant was not 
mentally defective or constitutionally 
psychopathic, but exhibited, due to 
disease, (1) a more or less prolonged 
deviation from his normal method of 
behavior; or (2) interfered with the peace 
of society; or (3) so departed (become 
antisocial) from the accepted standards of 
the community to which by birth and 
education he belongs - as to lack the 
adaptability to make further adjustment to 
the social customs of the community in 
which he resides?  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.  

7.  The AOJ should then readjudicate this 
claim in light of any evidence added to 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


